Grant, J.
(after stating the facts). “No law shall embrace more than one object which shall be expressed in its title.” Art. 4, § 20, Const, of Michigan. Clearly but one object is expressed in the title to this act, namely, to annex the entire territory composing the village of Fairview to the city of Detroit. This title gave notice to *4legislators and to the people of the city of Detroit, of the township and of the village of Fairview, who were the sole parties interested, that no other purpose should be found in the body of the bill. The people of Detroit might be willing that the entire territory should be annexed to the city, but might have objections to only a part. The people of the village of Fairview might be willing that their entire territory should be annexed to the city, but might seriously object that a part should be annexed and the other part left in the township with their charter repealed.
Village and city corporations are formed in order that the inhabitants thereof may acquire rights, privileges, and means of protection to their health and property which are not and perhaps cannot be exercised by townships. With nothing in the title to this act to indicate any such purpose, the inhabitants of one-third of the village of Fairview are deprived of village government, and all the rights and benefits they had acquired thereunder, and relegated to township government without any notice or opportunity to be heard. By no possible construction can it be held that provisions so radical are germane to the object expressed in the title. I find no case which better illustrates the wisdom of this provision of the Constitution. To hold that these provisions of the body of the act are germane to the object expressed in the title, would be to emasculate this provision of the Constitution and render it of no avail to the people whom it was designed to protect.
A title to detach certain territory from the village of Fairview (Attorney General v. Township Board of Springwells, 143 Mich. 523) would clearly give notice to every inhabitant of the township that his territory might be included in the body of the act. But a title to annex the whole cannot be construed as giving notice that his territory may be divided into two or more parts and attached to other municipalities than the one specified in the title, and leave him without the municipal govern*5ment under which he has been living and under which he may prefer to live, unless, as the title informs him he may, he prefers to live under a city government.
A general title to regulate the manufacture and sale of an article (People v. Worden Grocer Co., 118 Mich. 606); relative to justices’ courts (Soukup v. Van Dyke, 109 Mich. 679); to organize townships into school districts (Perrizo v. Kesler, 93 Mich. 280); to organize a municipal corporation, etc., is broad enough and sufficient to cover any and every subject germane to the general object stated in the title. When, however, one specific object is stated in the bill, provisions in the body of the act not germane to such specific object render the act void. Cahoon v. Improvement Co., 92 Va. 367; People v. Mellen, 32 Ill. 181; Davies v. Board of Sup’rs of Saginaw Co., 89 Mich. 295; City of Grand Rapids v. Judge of the Superior Court of Grand Rapids, 93 Mich. 469; Niles v. Schoolcraft Circuit Judge, 102 Mich. 328; Callaghan v. Judge of the Superior Court of Detroit, 59 Mich. 610; Blades v. Board of Water Com’rs of Detroit, 122 Mich. 366; City of Lansing v. Board of State Auditors, 111 Mich. 327; Brooks v. Hydorn, 76 Mich. 273.
Probably no other provision of our State Constitutions has given rise to so much litigation as this. In the multitude of cases decided in various jurisdictions there is undoubtedly some conflict, but I have found no case which sustains a title so misleading and deceptive as this.
The decree is reversed, and decree entered in this court declaring the act null and void, and enjoining the defendants from any action under it.
No costs will be allowed.
McAlvay, C. J., and Carpenter, Blair, Montgomery, Ostrander, Hooker, and Moore, JJ., concurred.